Citation Nr: 0015418	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-20 368	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
September 4, 1997 Board of Veteran's Appeals' decision, which 
denied a claim of entitlement to service connection tinnitus.



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel






INTRODUCTION

The veteran had active service from February 1971 to February 
1973.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on a motion by the veteran for 
revision or reversal on the grounds of clear and unmistakable 
error in a September 4, 1997 Board decision that denied the 
veteran's claim of entitlement to service connection for 
tinnitus.  



FINDINGS OF FACT

1.  In a September 4, 1997 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
tinnitus.

2.  The veteran and his representative allege that the Board 
improperly interpreted and evaluated the evidence and that 
the evidence of record establishes that the veteran's 
tinnitus was incurred during his period of active service. 

3.  The record does not suggest that any of the correct 
facts, as they were known at that time, were not before the 
Board on September 4, 1997, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time such that the outcome of the claim would have been 
manifestly different but for the error. 



CONCLUSION OF LAW

The Board's September 4, 1997 decision, which denied the 
veteran's claim of entitlement to service connection for 
tinnitus, did not contain CUE.  38 U.S.C.A. § 7111 (West 
Supp. 1998); 38 C.F.R. §§ 20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative argue that there was clear 
and unmistakable error ("CUE") in the September 4, 1997 
Board decision, which denied the veteran's claim of 
entitlement to service connection for tinnitus.  The veteran 
disagrees with the way in which the Board interpreted and 
evaluated the evidence of record.  In this regard, the 
veteran argues that in a Report of Medical History completed 
in connection with a February 1973 separation examination he 
did not indicate that he had hearing loss, or that he was 
unsure if he had hearing loss.  He indicates that he did not 
respond to the question of whether he had hearing loss, 
because he was not sure if the ringing in his ears 
constituted hearing loss.  He contends that this omission 
should be interpreted in his favor and that it is at least as 
likely as not that his tinnitus is related to his period of 
active service.  The veteran argues that he has submitted 
evidence of a well-grounded claim and that his claim of 
entitlement to service connection for tinnitus should have 
been granted.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated under 38 C.F.R. §§ 20.1400-1411 (1999).  
Pursuant to 38 C.F.R. § 20.1404(b), a motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the aforementioned threshold pleading 
requirements.  Motions that fail to comply with these 
requirements shall be denied.  The Board notes that it has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  The provisions of 38 C.F.R. § 
20.1403, address what constitutes CUE and provide as follows:

(a). General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.
(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The veteran essentially disagrees with the Board's weighing 
and evaluation of the evidence.  The Board construed the 
evidence as showing that the veteran did not have any 
indications of tinnitus upon separation from service and that 
the evidence does not establish that the veteran's current 
tinnitus is linked to his period of active service.  The 
veteran contends that the evidence shows otherwise.  However, 
such an allegation does not constitute a valid claim of CUE.  
As stated by the Court, in order for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Errors constituting CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.' "  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the evidence before the Board at the time of 
the September 4, 1997 decision included service medical 
records and private post-service treatment records.  The 
Board had access to all relevant evidence and determined that 
there was no evidence of record to show that tinnitus was 
incurred in active service.  While the veteran received 
treatment for ear pain and was diagnosed with otitis externa 
in June 1972, a February 1973 separation examination report 
is negative for any tinnitus.  Post-service treatment records 
show that the veteran was diagnosed with tinnitus during a 
June 1995 VA examination.  The veteran advised the examiner 
that he experienced tinnitus in service after experiencing 
rocket fire and a grenade explosion at close range.  During a 
November 1996 hearing and in a November 1996 statement, the 
veteran indicated that he did not seek treatment for tinnitus 
during service because he was taught that no one in military 
training should go to sick call.  He also stated that he was 
told that tinnitus was common and that nothing could be done 
to treat it, so he did not seek treatment until it worsened 
to such a degree that it began to interfere with his 
employment as an audiologist.  Further, the veteran indicated 
that his tinnitus had not bothered him until a few years 
before filing his claim for service connection.  

The pertinent regulations governing claims of entitlement to 
service connection at the time of the Board's decision 
indicated that a veteran was entitled to service connection 
for disability resulting from personal injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1997).  
Service connection was also warranted if a condition was 
noted during service but not shown to be chronic, if there 
was evidence of continuity of symptomatology after service.  
See 38 C.F.R. § 3.303(b) (1997).  

Based on the aforementioned evidence and the controlling law, 
the Board concluded that while the veteran had submitted a 
well-grounded claim for service connection, he had not 
submitted competent evidence beyond his own statements 
relating his tinnitus to his period of active service and the 
record did not establish continuity of symptomatology such as 
to warrant a grant of service connection.  Consequently, the 
veteran's claim was denied.

Accordingly, the Board's conclusion that the veteran's 
tinnitus was not incurred in or aggravated by service was not 
an "undebatable" error.  The September 4, 1997 Board 
decision was consistent with and supported by the law then 
applicable for determining whether the veteran had met his 
burden for a grant of service connection for tinnitus.  
Therefore, the Board finds that the denial of entitlement to 
service connection for tinnitus was a reasonable exercise of 
adjudicatory judgment and did not involve CUE.

Likewise, the Board also notes that the argument raised by 
the veteran and his representative relates to the 
interpretation and evaluation of the evidence.  In this 
respect, the veteran has raised a generic allegation of error 
concerning the September 4, 1997 Board decision, but not 
necessarily the discrete issue of CUE.  The veteran has 
alleged that the decision was the product of error 
essentially because the Board did not conclude that the 
veteran developed tinnitus as a result of acoustic trauma 
experienced during service.  Instead, the Board concluded 
that the evidence did not show continuity of symptomatology 
or provide a nexus opinion linking the veteran's tinnitus to 
any acoustic trauma experienced during service.  The 
veteran's argument represents an example of disagreement as 
to how the evidence was interpreted and evaluated and as such 
cannot constitute a basis for a finding of CUE. See 38 C.F.R. 
§ 20.1403(d)(3); see also Luallen, supra.

After careful review of the evidence of record, the Board 
concludes that the veteran has not set forth specific 
allegations of error, either of fact or law, in the September 
4, 1997 Board decision.  In the absence of any additional 
allegations, the motion is denied.


ORDER

The motion for revision of the September 4, 1997 Board 
decision on the grounds of clear and unmistakable error is 
denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 


